Case 1:20-cv-11104-JGK

 

Document 12 Filed 07/02/21 Page i of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY ECF

Honorable John G. Koeltl
United States District Judge
United States District Court
500 Pearl Street

New York, New York 10007

Dear Judge Koeltt:

86 Chambers Street, 3 floar
New York, NY 10007

July 2, 2021

APPLICATION GHANTED
SO ORDERED

KLE

 

Th), “John ©. Koelll, US Dd.

Re: Maria Santiago v. Comm’r of Soc. Sec.
20 Civ. 11104 JGR)

Pursuant to the schedule in this Social Security case, the administrative record is due on
July 9, 2021. We write respectfully to request, with the consent of plaintiffs counsel, that the
time to file the record be extended for 60 days, until September 7, 2021. The reason for this
request is the Social Security Administration (“SSA”) needs more time to prepare the record.
As a result of the pandemic SSA has faced difficulties preparing records remotely, and is also
facing a dramatic increase in the number of new cases filed. One prior adjournment was granted
in this matter. We appreciate the Court’s consideration of this request.

 

 

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #: _

 

 

DATE FILED: _()7/22/202/

 

 

 

ce: James M. Baker, Esq.

By:

Respectfully,

AUDREY STRAUSS
United States Attorney

s/_ Susan D, Baird
SUSAN D. BAIRD ,
Assistant United States Attorney
tel. (212) 637-2713
Susan.Baird@usdoj.gov

 
